--------------------------------------------------------------------------------

Exhibit 10.3
Securities Purchase Agreement.





 
 
SECURITIES PURCHASE AGREEMENT
 
 
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 6,
2008, by and among Hyperdynamics Corporation, a Delaware corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).
 
 
WITNESSETH
 
 


 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 144A as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) up to Three Million Dollars
($3,000,000) of secured notes in the form attached hereto as “Exhibit A” (the
“Notes”), which shall, in certain instances, be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) (if
converted, the “Conversion Shares”) of which Nine Hundred Ten Thousand Five
Hundred and Twenty Six Dollars ($910,526) shall be funded on the date hereof
(the “First Closing”), One Million Eighty Nine Thousand Four Hundred and Seventy
Four Dollars ($1,089,474) of which shall be funded on the fifth (5th) Business
Day (as defined herein) following the date on which the conditions set forth in
Section 7(b) hereof have been met (the “Second Closing”) and One Million Dollars
($1,000,000) of which may, in certain circumstances, be funded on the one
hundred and twentieth (120th) day following the date hereof (the “Third
Closing”) (individually referred to as a “Closing” and collectively referred to
as the “Closings”) and (ii) warrants substantially in the form attached hereto
as “Exhibit B” (the “Warrants”), to acquire up to eight hundred and twenty-five
thousand (825,000) shares of Common Stock (as exercised, the “Warrant Shares”),
of which five hundred and fifty thousand (550,000) shall be issued at the First
Closing and two hundred and seventy five thousand (275,000) shall be issued at
the Third Closing;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, contemporaneously with the First Closing and, if applicable, the Third
Closing, the Company will, among other things, issue to the Buyer warrants
substantially in the form attached hereto as “Exhibit B” (the “Warrants”), to
acquire up to that number of additional shares of Common Stock set forth
opposite such Buyer’s name on Schedule I (as exercised, the “Warrant Shares”)
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(i) the Buyer, the Company, HYD Resources Corporation, a Texas corporation and a
wholly owned subsidiary of the Company (“HYD”) and Trendsetter Production
Company, a Mississippi company and a wholly owned subsidiary of HYD
(“Trendsetter”), are executing and delivering a Security Agreement (the
“Security Agreement”) pursuant to which Trendsetter and HYD agree to provide the
Buyer a security interest in Pledged Property (as this term is defined in the
Security Agreement) and (ii) Trendsetter and HYD are executing and delivering a
Guaranty dated the date hereof (the “Guaranty” and collectively with the
Security Agreement and the Mortgage (as defined herein), the “Security
Documents”);
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and
 
WHEREAS, the Notes, the Conversion Shares, the Warrants, and the Warrants Shares
collectively are referred to herein as the “Securities”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
PURCHASE AND SALE OF NOTES.
 
Purchase of Notes.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase at the First Closing and the Company agrees to sell and issue to each
Buyer, severally and not jointly, at the First Closing, Notes in amounts
corresponding with the Subscription Amount set forth opposite each Buyer’s name
on Schedule I hereto and Warrants to acquire that number of Warrant Shares as
set forth opposite each Buyer’s name in column (5) on Schedule I hereto at an
exercise price of Two Dollars ($2.00) per share.  Subject to the satisfaction
(or waiver) of the terms and conditions of this Agreement, each Buyer agrees,
severally and not jointly, to purchase at the Second Closing and the Company
agrees to sell and issue to each Buyer, severally and not jointly, at the Second
Closing, Notes in amounts corresponding with the Subscription Amount set forth
opposite each Buyer’s name on Schedule I hereto.  The Company may, in its sole
discretion, offer to sell and issue to each Buyer severally and not jointly, at
the Third Closing, Notes in amounts corresponding with the Subscription Amount
set forth opposite each Buyer’s name on Schedule I hereto and Warrants to
acquire that number of Warrant Shares as set forth opposite each Buyer’s name in
column (6) on Schedule I hereto at an exercise price per share equal to
one-hundred and thirty percent (130%) of the Closing Bid Price of the Common
Stock on the day prior to the Third Closing.  The Company acknowledges that the
purchase at the Third Closing of Notes and Warrants in amounts corresponding
with the Subscription Amount set forth opposite each Buyer’s name on Schedule I
is in each Buyer’s sole discretion subject to the Company’s right to provide
Buyer with fifteen (15) Business Days advance written notice of its election to
not offer such Note and Warrants for sale. As used in this Agreement, “Business
Day” means any day except Saturday, Sunday and any day which shall be a federal
legal holiday in the United States or a day on which banking institutions are
authorized or required by law or other government action to close.  As used in
this Agreement, “Closing Bid Price” means the closing bid price of Common Stock
as quoted on the American Stock Exchange (as reported by Bloomberg Financial
Markets (“Bloomberg”) through its “Volume at Price” function).
 
 
2

--------------------------------------------------------------------------------

 
 
Closing Dates.  The First Closing of the purchase and sale of the Notes and
Warrants shall take place on the date hereof  (the “First Closing Date”), the
Second Closing of the purchase of the Notes shall take place at 10:00 a.m.
Eastern Standard Time on the fifth (5th) business day following the date on
which the conditions set forth herein and in Sections 6 and 7 hereof have been
met (or such other date as is mutually agreed to by the Company and the
Buyer(s)) (the “Second Closing Date”) and if applicable, the Third Closing of
the purchase and sale of the Notes shall take place at 10:00 a.m. Eastern
Standard Time on the one hundred and twentieth (120th) day following the First
Closing (or such later date as is mutually agreed to by the Company and the
Buyer(s)) (the “Third Closing Date”) (collectively referred to as the “Closing
Dates”), subject to notification of satisfaction of the conditions to the Third
Closing set forth herein and in Sections 6 and 7 below.  The Closings shall
occur on the respective Closing Dates at the offices of Yorkville Advisors, LLC,
101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 (or such other
place as is mutually agreed to by the Company and the Buyer(s)).
 
Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on each Closing Date, (i) the Buyers shall deliver to the
Company such aggregate proceeds for the Notes and Warrants to be issued and sold
to such Buyer at such Closing, minus the fees to be paid directly from the
proceeds of such Closing as set forth herein, and (ii) the Company shall deliver
to each Buyer, the Notes and Warrants which such Buyer is purchasing at such
Closing in amounts indicated opposite such Buyer’s name on Schedule I, duly
executed on behalf of the Company.
 
BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
Investment Purpose.  Each Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, such Buyer reserves the right to dispose of
the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
Qualified Institutional Buyer.  Each Buyer is a “Qualified Institutional Buyer”
as that term is defined in Rule 144A of the Securities Act.  Each Buyer has
provided to the Company a “Certificate of QIB” in substantially the form
attached hereto as Exhibit C.
 
 
3

--------------------------------------------------------------------------------

 
 
Reliance on Exemptions.  Each Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.
 
Information.  Each Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer.  Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  Each Buyer
understands that its investment in the Securities involves a high degree of
risk.  Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment.  Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
No Governmental Review.  Each Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.
 
Transfer or Resale.  Each Buyer understands that: (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements, or (C) such Buyer provides the Company with reasonable assurances
(in the form of seller and broker representation letters) that such Securities
can be sold, assigned or transferred pursuant to Rule 144, Rule 144(k), or Rule
144A promulgated under the Securities Act, as amended (or a successor rule
thereto and as amended) (collectively, “Rule 144”), in each case following the
applicable holding period set forth therein; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
Legends.  Each Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:
 

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 

 
Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act (such registration statement, the “Registration Statement”),
(ii) following any sale of such Conversion Shares or Warrant Shares pursuant to
Rule 144, (iii) if such Conversion Shares or Warrant Shares are permanently
eligible for sale without restriction under Rule 144, or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
SEC).  The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent promptly after the effective date (the “Effective
Date”) of a Registration Statement if required by the Company’s transfer agent
to effect the removal of the legend hereunder.  If all or any portion of the
Notes or Warrants are exercised by a Buyer that is not an Affiliate of the
Company (a “Non-Affiliated Buyer”) at a time when there is an effective
registration statement to cover the resale of the Conversion Shares or the
Warrant Shares, such Conversion Shares or Warrant Shares shall be issued free of
all legends.  The Company agrees that following the Effective Date or at such
time as such legend is no longer required under this Section 2(g), it will, no
later than three (3) Trading Days following the delivery by a Non-Affiliated
Buyer to the Company or the Company’s transfer agent of a certificate
representing Conversion Shares or Warrant Shares, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Non-Affiliated Buyer a certificate
representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Each Buyer acknowledges that the
Company’s agreement hereunder to remove all legends from Conversion Shares or
Warrant Shares is not an affirmative statement or representation that such
Conversion Shares or Warrant Shares are freely tradable.  Each Buyer, severally
and not jointly with the other Buyers, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(g) is predicated upon the Company’s reliance that the buyer will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.  As used in this Agreement, “Trading Day” means a day on which
the shares of Common Stock are quoted on the American Stock Exchange or quoted
or traded on such Subsequent Market on which the shares of Common Stock are then
quoted or listed; provided, that in the event that the shares of Common Stock
are not listed or quoted, then Trading Day shall mean a Business Day.  As used
in this Agreement “Subsequent Market” shall mean: (a) the American Stock
Exchange, (b) New York Stock Exchange, (c) the Nasdaq National Market, (d) the
Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin Board (“OTC”) (each, a
“Subsequent Market”).
 
 
5

--------------------------------------------------------------------------------

 
 
Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
Receipt of Documents.  Each Buyer and his or its counsel has received and read
in their entirety:  (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-K for the fiscal year ended December 31, 2006; (iv) the
Company’s Form 10-Q for the fiscal quarter ended September 30, 2007 and (v)
answers to all questions each Buyer submitted to the Company regarding an
investment in the Company; and each Buyer has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.
 
Due Formation of Corporate and Other Buyers.  If the Buyer(s) is a corporation,
trust, partnership or other entity that is not an individual person, it has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Securities and is not prohibited from doing so.
 
No Legal Advice From the Company.  Each Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax
advisors.  Each Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:
 
 
6

--------------------------------------------------------------------------------

 
 
Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3(a).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each subsidiary free and clear of
any liens, and all the issued and outstanding shares of capital stock of each
subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
Organization and Qualification.  The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
Authorization, Enforcement, Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform and to
cause HYD and Trendsetter to enter into and perform its obligation under the
Security Documents, (ii) the Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Notes, the Warrants, the Irrevocable Transfer Agent Instructions, and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively and together with the
Security Documents, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the Company has caused the
execution and delivery of the Security Documents by Trendsetter to be duly
authorized by Trendsetter’s Board of Directors and no further consent or
authorization is required by Trendsetter, its Board of Directors or its
stockholder, (iii) the Company has caused the execution and delivery of the
Security Documents by HYD to be duly authorized by HYD’s Board of Directors and
no further consent or authorization is required by HYD, its Board of Directors
or its stockholder, (iv) the execution and delivery of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the
Securities, the reservation for issuance and the issuance of the Conversion
Shares, and the reservation for issuance and the issuance of the Warrant Shares,
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (v) the Company has caused the Security Agreement and
Guaranties to be duly executed by and delivered by HYD and Trendsetter and will
cause the Mortgage to be duly executed and delivered by Trendsetter, (v) the
Transaction Documents have been duly executed and delivered by the Company, (vi)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.  The authorized officer of the Company executing the
Transaction Documents knows of no reason why the Company, HYD or Trendsetter
cannot perform any of their respective obligations under the Transaction
Documents.
 
 
7

--------------------------------------------------------------------------------

 
 
Capitalization.  The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock, par
value $0.001 per share (“Preferred Stock”) of which 56,376,013 shares of Common
Stock, 1,945 shares of the Company’s Series A Preferred Stock, par value $0.001
per share and 2,487 shares of the Company’s Series B Preferred Stock, par value
$0.001 per share are issued and outstanding.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except as disclosed
in Schedule 3(d): (i) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
subsidiaries; (v) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (viii) the Company and its subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  The Company has furnished to the Buyers true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.  No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
 
8

--------------------------------------------------------------------------------

 
 
Issuance of Securities.  The issuance of the Notes and the Warrants is duly
authorized and free from all taxes, liens and charges with respect to the issue
thereof.  Upon conversion in accordance with the terms of the Notes or exercise
in accordance with the Warrants, as the case may be, the Conversion Shares and
Warrant Shares, respectively, when issued will be fully paid and nonassessable,
free from all taxes, liens and charges with respect to the issue thereof and, to
the extent possible in accordance with Section 4(f) hereof, validly issued.  The
Company has reserved from its duly authorized capital stock eleven million
(11,000,000) shares of Common Stock as set forth in this Agreement.
 
No Conflicts.   The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants, and reservation for issuance and issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
any certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the American Stock Exchange)
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement in accordance with
the terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension.  The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.
 
Oil and Gas Properties.  The leases attached hereto as Annex A are (i) complete
and accurate and are the only documents pursuant to which Trendsetter has
acquired Oil and Gas Properties and (ii) all of the Oil and Gas Properties
reflected on the Reserve Report of Rabb Contracting Company, LLC, dated May 12,
2007 and prepared by Clifton S. Partridge, P.E. are reflected in the leases
attached hereto as Annex A.  As used herein, “Oil and Gas Properties” means all
of Trendsetter’s rights, title, interest and estates now owned or hereafter
acquired in and to all leases, oil, gas, coal seam gas, casinghead gas,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons or mineral fee
or lease interests, farm-ins, overriding royalty and royalty interests,
including any reserved or residual interest of whatever nature.
 
Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
Acknowledgment Regarding Buyer’s Purchase of the Notes.  The Company
acknowledges and agrees that (i) each Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby, (ii) each Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by each
Buyer or any of their respective representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
such Buyer’s purchase of the Securities, and (iii) the purchase at the Third
Closing of the Notes and Warrants in amounts corresponding with the Subscription
Amount set forth opposite each Buyer’s name on Schedule I is in each Buyer’s
sole discretion and in no circumstances will any such Buyer be obligated to
purchase such Notes and Warrants.  The Company further represents to each Buyer
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.
 
No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
Employee Relations.  Neither the Company nor any of its subsidiaries is involved
in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.
 
Intellectual Property Rights.  The Company and its subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  The
Company and its subsidiaries do not have any knowledge of any infringement by
the Company or its subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, to the
knowledge of the Company there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.
 
Environmental Laws.  The Company and its subsidiaries are (i) in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.
 
 
11

--------------------------------------------------------------------------------

 

Title.  All real property and facilities held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.
 
Insurance.  The Company and each of its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
Internal Accounting Controls.  The Company and each of its subsidiaries
maintains a system of internal accounting controls as set forth in the Company’s
public filings.
 
No Material Adverse Breaches, etc.  Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries.  Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.
 
Tax Status.  The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
 
12

--------------------------------------------------------------------------------

 

Certain Transactions.  Except for arm’s length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
Fees and Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market.
 
Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Primary Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Primary Market.  The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
 
13

--------------------------------------------------------------------------------

 

Dilutive Effect.  The Company understands and acknowledges that under pursuant
to their terms, the Notes, under certain circumstances, will be convertible into
shares of Common Stock and the Company agrees to honor any such conversion of
the Notes. The Company understands and acknowledges that the Warrant Shares
issuable upon exercise of the Warrants and, in the event that the Notes become
convertible, the number of Conversion Shares issuable upon conversion of the
Notes will increase in certain circumstances.  The Company further acknowledges
that its obligation to issue Conversion Shares upon conversion of the Notes in
accordance with this Agreement and the Notes and its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants, in each case, is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company; provided, however, that the Company will not be
required to issue any such Conversion Shares or Warrant Shares until such
Conversion Shares or Warrant Shares, as applicable, have been listed for trading
on the American Stock Exchange.
 
Dutchess Equity Line. The equity line of credit entered into with Dutchess in
August 2005 that expires in February 2009 (the “Dutchess Equity Line”) is
currently available for draw downs or “puts” by the Company and the Company
knows of no reason why such equity line would be unavailable to the Company. 
The Company shall take all steps necessary in its control to maintain the
effectiveness and availability of the equity line and shall not terminate the
equity line without the prior consent of the Buyer.  The Company may only issue
and sell Common Stock through puts under the Dutchess Equity Line for aggregate
gross proceeds of up to $500,000 per sixty (60) day period, provided however, if
(a) no Event of Default (as defined in the Notes) has occurred, (b) the Closing
Bid Price of the Common Stock is above $4.00 for five consecutive Trading Days,
and (c) the Closing Bid Price remains above $4.00 on the day a put is made, then
the Company may exceed the limitation set forth above and instead make up to two
puts under the Dutchess Equity Line per 30 day period for aggregate gross
proceeds of the greater of: (i) $500,000 for of the two puts, or, (ii) no more
than the amount determined under the volume matrix formula set forth in Section
2(b) of the Dutchess Equity Line for each of the two puts. 
 
Registration Statement.  The Company has filed with the SEC a Registration
Statement on Form S-3 (Registration No. 333-148287) (the “Form S-3 Registration
Statement”).  The Company represents that the Form S-3 Registration Statement
encompasses the potential issuance of Conversion Shares or Warrant Shares if
such Conversion Shares or Warrant Shares are new issue shares from the Form S-3
Registration Statement shelf offering and not previously issued restricted
stock.
 
Holding Period.  The Company acknowledges and agrees that for purposes of Rule
144, in the event the Notes become convertible in accordance with their terms,
the first day of the holding period of the Conversion Shares underlying each of
the Notes will be the date that the Buyer pays the full purchase price for such
Note.  The Company agrees not to take a position contrary to this Section
4(ee).    
 
 
14

--------------------------------------------------------------------------------

 

COVENANTS.
 
Best Efforts.  Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
Reporting Status.  Until the earlier of (i) the date as of which the Buyer(s)
may sell all of the Securities without restriction pursuant to Rule 144(k)
promulgated under the Securities Act (or successor thereto), or (ii) the date on
which (A) the Buyers shall have sold all the Securities and (B) none of the
Notes or Warrants are outstanding (the “Registration Period”), the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the Exchange Act and the regulations of the SEC   thereunder, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.
 
Registration Statement.  If (x) the Conversion Shares issuable upon conversion
of the Notes, and (y) the Warrant Shares issuable upon exercise of the Warrant,
(collectively, the “Registrable Securities”) are issued prior to the date on
which the Buyer may sell such Registrable Securities without restriction
pursuant to Rule 144 and on such date the Form S-3 Registration Statement is
effective, the Company shall issue such Registrable Securities pursuant to the
Form S-3 Registration Statement; provided, that  the number of shares registered
and available for issuance pursuant to the Form S-3 Registration Statement is
greater than or equal to the number of Registrable Securities to be issued at
such time.
 
Use of Proceeds.  The Company will use the proceeds from the sale of the Notes
for general corporate and working capital purposes.
 
Reservation of Shares.  On the date hereof, the Company shall reserve for
issuance to the Buyers eleven million (11,000,000) shares for issuance upon
conversions of the Notes and exercise of the Warrants (collectively, the “Share
Reserve”).  The Company represents that it has sufficient authorized and
unissued shares of Common Stock available to create the Share Reserve after
considering all other commitments that may require the issuance of Common
Stock.  The Company shall take all action reasonably necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of the Notes
and the full exercise of the Warrants.  If at any time the Share Reserve is
insufficient to effect the full conversion of the Notes or the full exercise of
the Warrants, the Company shall increase the Share Reserve accordingly.  If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within thirty (30) days of such occurrence,
for the sole purpose of increasing the number of shares authorized.  The
Company’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.  Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock.
 
 
15

--------------------------------------------------------------------------------

 

Listings or Quotation.  The Company’s Common Stock shall be listed or quoted for
trading on any of (a) the American Stock Exchange, (b) New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq
OTC Bulletin Board (which does not include the Pink Sheets LLC) (“OTCBB”) (each,
a “Primary Market”).  As promptly as possible, but in no event later than 5 p.m.
New York City time on February 12, 2008, the Company shall file an application
for the listing of two million, two hundred forty-four thousand eight hundred
and ninety-nine (2,244,899) shares of Common Stock (the “Listed Shares”) upon
the American Stock Exchange and upon notification that such shares have been
listed will use its best efforts to secure and maintain such listing.  The
Listed Shares shall be comprised of: the ninety four thousand eight hundred and
ninety-nine (94,899) shares of Common Stock representing the First Closing
Commitment Shares (as defined herein) to be issued in respect of the First
Closing, five hundred fifty thousand (550,000) Warrant Shares and one million
six hundred (1,600,000) Conversion Shares; provided, however, that any Listed
Shares that have not been issued may be issued to the Buyers upon exercise of
the Warrants or conversion of the Notes notwithstanding any designation in the
listing application or this Section 4(f) as Warrant Shares or Conversion
Shares.  If upon exercise of the Warrants or exchange of the Notes there are an
insufficient number of unissued Listed Shares for the Company to satisfy such
exercise or exchange, the Company shall as promptly as possible secure the
listing of an additional number of shares of Common Stock necessary to satisfy
such exercise or conversion.
 
Fees and Expenses.
 
The Company shall pay all of its costs and expenses incurred by it connection
with the negotiation, investigation, preparation, execution and delivery of the
Transaction Documents.
 
The Company shall place into escrow Eighty Thousand Dollars ($80,000) upon the
First Closing, and, an additional Forty Thousand Dollars ($40,000) upon the
Third Closing directly from the proceeds of each Closing (collectively, the
“Monitoring Fees,” and as deposited into escrow, the “Escrow Funds”) which shall
be used to compensate Yorkville Advisors LLC (“Investment Manager”) for
monitoring and managing the purchase and investment made by YA Global
Investments, L.P. (“YA Global”) described herein, pursuant to the Investment
Manager’s existing advisory obligations to YA Global.  The Company, Investment
Manager, and YA Global shall enter into an Escrow Agreement of even date
herewith in the form attached hereto as Exhibit D (the “Escrow Agreement”)
appointing David Gonzalez, Esq. as escrow agent (the “Escrow Agent”) to hold the
Escrow Funds and to periodically disburse portions of such Escrow Funds to the
Investment Manager from escrow in accordance with the terms of the Escrow
Agreement.  The Investment Manager shall periodically receive portions of the
Escrow Funds in accordance with the Escrow Agreement until either: (1) the
Escrow Funds shall have been fully disbursed pursuant the Escrow Agreement or
(2) the Securities shall have been Fully Retired.  “Fully Retired” shall mean
that the Buyer shall have fully disposed of all the Securities issued or
issuable hereunder, shall no longer have any investment in, or ownership of, any
of the Securities, all amounts owed to YA Global under the Transaction Documents
shall have been paid, and the Transaction Documents shall have been
terminated.  When the Securities are Fully Retired, the remaining Escrow Funds
shall be returned to the Company or otherwise disbursed in accordance with the
Escrow Agreement.
 
 
16

--------------------------------------------------------------------------------

 

The Company shall pay a structuring and due diligence  fee to the Investment
Manager of Thirty-Five Thousand Dollars ($35,000) which shall be paid directly
from the proceeds of the First Closing.  The structuring and due diligence fee
shall be nonrefundable and payable whether or not any Closing occurs.
 
As promptly as possible, but in no event later than two (2) Business Days
following the Company’s receipt of notification that the Listed Shares have been
listed on the American Stock Exchange, the Company shall issue to the Buyer
ninety four thousand eight hundred and ninety-nine (94,899) shares of Common
Stock (the “First Closing Commitment Shares”).  As promptly as possible, but in
no event later than two (2) Business Days after the Third Closing, the Company
shall file an application for the listing upon the American Stock Exchange of
Sixty Thousand Dollars ($60,000) of Common Stock, calculated based on the volume
weighted average price of the Common Stock over the five (5) trading days prior
to the Third Closing (the “Third Closing Commitment Shares” and together with
the First Closing Commitment Shares, the “Commitment Shares”) and upon
notification that such shares have been listed will use its best efforts to
secure and maintain such listing.  As promptly as possible, but in no event
later than two (2) Business Day following the Company’s receipt of notification
that the Third Closing Commitment Shares have been listed on the American Stock
Exchange, the Company shall issue the Buyer the Third Closing Commitment Shares.
 
Reserved.
 
Transactions With Affiliates.  So long as any Notes are outstanding, the Company
shall not, and shall cause each of its subsidiaries not to, enter into, amend,
modify or supplement, or permit any subsidiary to enter into, amend, modify or
supplement any agreement, transaction, commitment, or arrangement with any of
its or any subsidiary’s officers, directors, person who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) or with any individual related by blood, marriage, or
adoption to any such individual or with any entity in which any such entity or
individual owns a five percent (5%) or more beneficial interest (each a “Related
Party”), except for (a) customary employment arrangements and benefit programs
on reasonable terms, (b) any investment in an Affiliate of the Company,  (c) any
agreement, transaction, commitment, or arrangement on an arms-length basis on
terms no less favorable than terms which would have been obtainable from a
person other than such Related Party, (d) any agreement, transaction,
commitment, or arrangement which is approved by a majority of the disinterested
directors of the Company; for purposes hereof, any director who is also an
officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement.  “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.
 
Transfer Agent.  The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is two (2) years after the Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).
 
 
17

--------------------------------------------------------------------------------

 

Oil and Gas Properties.  Within (i) sixty (60) days following the date hereof,
the Company shall (a) cause to be filed of record, in the applicable real
property records of each jurisdiction in which the Oil and Gas Properties are
located, a fee or leasehold mortgage, deed of trust or deed to secure debt,
which shall be prepared by Buyer and its counsel in form and substance
reasonably satisfactory to the Company and its counsel, in favor of the Buyer,
securing the Notes and covering all of the Oil and Gas Properties (each, a
“Mortgage”); and (ii) sixty (60) days following the date hereof, the Company
shall furnish title opinions (each a “Title Opinion”), dated and reflecting the
state of title as of a date no earlier than the date of filing of the applicable
Mortgages in form and substance and issued by counsel reasonably satisfactory to
the Buyer and its counsel, confirming to the Buyer’s reasonable satisfaction
that (a) the Company has good and defensible title to the quantity of interest
represented herein in and to all of the Oil and Gas Properties, and (b) all of
such Company's interest in all of the Oil and Gas Properties is subject to a
valid, perfected and enforceable Mortgage lien in favor of the Buyer; (iii) upon
request the Company will provide to the Buyer copies from its files of all
contracts and documents affecting the Oil and Gas Properties, and at the Buyer’s
option, upon reasonable notice and during normal business hours, the Company
shall  make its files and personnel available in the Company's offices and
otherwise cooperate with the Buyer in the title verification and due diligence
program to be conducted by the Buyer, which shall be at the Company's expense,
to confirm the ownership and value of the Oil and Gas Properties.  The title
opinions provided by the Company may be based on such records and prior title
certificates, abstracts, runsheets, title policy plant records and opinions as
are customarily relied upon by providers of mortgage financing to purchasers of
properties similar to the Oil and Gas Properties.
 
At such time as the Mortgages have been filed and the Title Opinions furnished,
each in accordance with Section 4(k) hereof, the Buyer(s) shall terminate or
agree to terminate the Deposit Account Agreements (as defined in the Security
Agreement).
 
Neither the Buyer(s) nor any of its affiliates have an open short position in
the Common Stock of the Company, and the Buyer(s) agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Notes shall
remain outstanding.
 
Review of Public Disclosures.  All SEC filings (including, without limitation,
all filings required under the Exchange Act, which include Forms 10-Q and
10-QSB, 10-K and 10K-SB, 8-K, etc.) and other public disclosures made by the
Company, including, without limitation, all press releases, investor relations
materials, and scripts of analysts meetings and calls, shall be reviewed and
approved for release by the Company’s attorneys and, if containing financial
information, the Company’s independent certified public accountants.
 
Disclosure of Transaction.  Within four Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of the Note and the
form of Warrant) as exhibits to such filing.
 
 
18

--------------------------------------------------------------------------------

 

TRANSFER AGENT INSTRUCTIONS.
 
The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares issued, following an Event of
Default, upon conversion of the Notes and the Warrant Shares issued upon
exercise of the Warrants as specified from time to time by each Buyer to the
Company upon conversion of the Notes (following an Event of Default) or exercise
of the Warrants.  The Company shall not change its transfer agent without the
express written consent of the Buyers, which may be withheld by the Buyers in
their sole discretion.  The Company warrants that with respect to the Warrant
Shares and, upon an Event of Default, the Conversion Shares, no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 5, and stop transfer instructions to give effect to Section 2(g) hereof
(in the case of the Conversion Shares or Warrant Shares prior to registration of
such shares under the Securities Act) will be given by the Company to its
transfer agent, and that the Securities shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents.  If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(f), the
Company shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment and, with respect to any transfer, shall permit the
transfer.  In the event that such sale, assignment or transfer involves
Conversion Shares or Warrant Shares sold, assigned or transferred pursuant to an
effective registration statement or pursuant to Rule 144, the transfer agent
shall issue such Securities to the Buyer, assignee or transferee, as the case
may be, without any restrictive legend.    Nothing in this Section 5 shall
affect in any way the Buyer’s obligations and agreement to comply with all
applicable securities laws upon resale of Conversion Shares.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer(s) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes and Warrants
to the Buyer(s) at the First Closing is subject to the satisfaction, at or
before the First Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion:
 
 
19

--------------------------------------------------------------------------------

 

Each Buyer shall have executed the Transaction Documents and delivered them to
the Company.
 
The Buyer(s) shall have delivered to the Company the Purchase Price for the
Notes in the amount as set forth next to each Buyer as set forth on Schedule I
attached hereto, minus any fees to be paid directly from the proceeds at the
Closings as set forth herein, by wire transfer of immediately available U.S.
funds pursuant to the wire instructions provided by the Company.
 
The representations and warranties of the Buyer(s) shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.
 
The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Second Closing is subject to the satisfaction, at or before the
Second Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:
 
The Buyer(s) shall have delivered to the Company the Purchase Price for the
Notes in the amount as set forth next to each Buyer as set forth on Schedule I
attached hereto, minus any fees to be paid directly from the proceeds the
Closings as set forth herein, by wire transfer of immediately available U.S.
funds pursuant to the wire instructions provided by the Company.
 
The representations and warranties of the Buyer(s) shall be true and correct in
all material respects as of the date when made and as of the Second Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer(s) shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer(s) at or prior to the Closing Dates.
 
Provided the Company has filed the Mortgages and provided the Title Opinions in
accordance with Section 4(k) hereof, the Buyer(s) shall have terminated or
agreed to terminate (a) the Control Account Agreement entered into on the date
hereof among The Frost National Bank, a national banking association (“Bank”),
Trendsetter and Buyer(s) and (b) the Control Account Agreement entered into on
the date hereof among the Bank, HDY and Buyer(s).
 
The obligation of the Company hereunder to issue and sell the Notes and Warrants
to the Buyer(s) at the Third Closing is in the Company’s sole discretion and
subject to the satisfaction, at or before the Third Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:
 
 
20

--------------------------------------------------------------------------------

 

Each Buyer shall have provided the Company with written notice of its intent to
purchase the Notes at the Third Closing.
 
The Buyer(s) shall have delivered to the Company the Purchase Price for the
Notes in the amount as set forth next to each Buyer as set forth on Schedule I
attached hereto, minus any fees to be paid directly from the proceeds the
Closings as set forth herein, by wire transfer of immediately available U.S.
funds pursuant to the wire instructions provided by the Company.
 
The representations and warranties of the Buyer(s) shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.
 
CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer(s) hereunder to purchase the Notes and accept the
Warrants at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:
 
The Company shall have executed the Transaction Documents, HDY and Trendsetter
shall have executed the Security Agreement and the Guaranties and the
Transaction Documents shall have been delivered to the Buyers.
 
The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the First Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the First Closing Date
 
The Company shall have executed and delivered to the Buyer(s) the Notes and
Warrants in the respective amounts set forth opposite each Buyer’s name on
Schedule I attached hereto.
 
The Buyers shall have received an opinion of counsel from counsel to the Company
in a form satisfactory to the Buyers stating (x) that the Securities, when
issued, will be duly issued, fully paid and nonassessable and free of any all
liens and charges and preemptive or similar rights and (y) that the Conversion
Shares have been duly and validly authorized and reserved for issuance by all
proper corporate action.
 
 
21

--------------------------------------------------------------------------------

 


The Company shall have provided to the Buyers a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 10 days of the First Closing Date.
 
The Company shall have delivered to the Buyers a certificate, executed by the
Secretary of the Company and dated as of the First Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the First Closing.
 
The Buyer shall have filed a form UCC-1 or such other forms as may be required
to perfect the Buyer’s interest in the Pledged Property as detailed in the
Security Agreement dated the date hereof, including the perfection of the
security interest in the Pledged Property and provided proof of such filing to
the Buyer(s).
 
The Company shall have created the Share Reserve.
 
The Irrevocable Transfer Agent Instructions, in form and substance satisfactory
to the Buyer, shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.
 
The Company shall have certified, in a certificate executed by two officers of
the Company and dated as of the First Closing Date, that all conditions to the
First Closing have been satisfied.
 
The obligation of the Buyer(s) hereunder to purchase the Notes at the Second
Closing is subject to the satisfaction, at or before the Second Closing Date, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion:
 
The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and the Listed Shares shall be approved for listing or trading on the
Primary Market.
 
The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Second Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Second Closing Date
 
The Company shall have executed and delivered to the Buyer(s) the Notes in the
respective amounts set forth opposite each Buyer’s name on Schedule I attached
hereto.
 
 
22

--------------------------------------------------------------------------------

 

The Buyers shall have received an opinion of counsel from counsel to the Company
in a form satisfactory to the Buyers stating (i) that the Securities, when
issued, will be duly issued, fully paid and nonassessable and free of any all
liens and charges and preemptive or similar rights and (ii) that the Conversion
Shares have been duly and validly authorized and reserved for issuance by all
proper corporate action.
 
The Company shall have provided to the Buyers a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 10 days of the Second Closing Date.
 
The Company shall have delivered to the Buyers a certificate, executed by the
Secretary of the Company and dated as of the Second Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Second Closing.
 
The Company shall have filed the Mortgages and furnished the Title Opinions in
accordance with Section 4(k) of this Agreement.
 
The Company shall have certified, in a certificate executed by two officers of
the Company and dated as of the Second Closing Date, that all conditions to the
Second Closing (other than the condition set forth in Section 7(b)(viii)) have
been satisfied.
 
The obligation of the Buyer(s) hereunder to purchase the Notes at the Third
Closing is in each Buyer’s sole discretion and is subject to the satisfaction,
at or before the Third Closing Date, of any conditions imposed by each Buyer
including, without limitation, of each of the following conditions, provided
that these conditions are for the Buyer’s sole benefit and may be waived by the
Buyer at any time in its sole discretion:
 
Within fifteen (15) business days of the Third Closing Date, the Company shall
have notified each Buyer in writing of its desire to issue and sell the Notes to
the Buyer(s) on the Third Closing Date.
 
The Common Stock and the Listed Shares shall be authorized for quotation or
trading on the Primary Market and trading in the Common Stock shall not have
been suspended for any reason.
 
The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Third Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Third Closing Date.
 
 
23

--------------------------------------------------------------------------------

 

The Company shall have executed and delivered to the Buyers the Notes and the
Warrants in the respective amounts set forth opposite each Buyers name on
Schedule I attached hereto.
 
The Company shall have certified, in a certificate executed by two officers of
the Company and dated as of the Third Closing Date, that all conditions to the
Third Closing have been satisfied.
 
The Buyers shall have completed further due diligence in its sole satisfaction.
 
INDEMNIFICATION.
 
In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Notes and, if applicable, the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Notes and, if applicable, the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Notes or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, (b)
any breach of any covenant, agreement or obligation of the Company contained in
this Agreement, or the other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Buyer Indemnitee and arising
out of or resulting from the execution, delivery, performance or enforcement of
this Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the parties hereto, any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Notes or the status of the Buyer or holder of the Notes  the Conversion
Shares,  as a Buyer of Notes in the Company.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
In consideration of the Company’s execution and delivery of this Agreement, and
in addition to all of the Buyer’s other obligations under this Agreement, the
Buyer shall defend, protect, indemnify and hold harmless the Company and all of
its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement,  the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto.  To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
 
24

--------------------------------------------------------------------------------

 

GOVERNING LAW: MISCELLANEOUS.
 
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.
 
Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.
 
Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
Entire Agreement, Amendments.  This Agreement supersedes all other prior oral or
written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
 
25

--------------------------------------------------------------------------------

 

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Hyperdynamics Corporation
 
One Sugar Creek Center Boulevard, Suite 125
 
Sugar Land, Texas 77478
 
Attention:                      Kent P. Watts
 
Telephone:                    (713) 353-9400
 
Facsimile:                      (713) 353-9421
   
With a copy to:
Joel Seidner, Esq.
 
880 Tully Road #50
 
Houston, TX 77079
 
Telephone:                    (281) 493-1311
 
Facsimile:                      (281) 667-3292

 
If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.
 
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.
 
No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
Survival.  Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the Notes are
converted in full.  The Buyer(s) shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
Publicity.  The Company and the Buyer(s) shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer(s), to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer(s) in connection with any such
press release or other public disclosure prior to its release and Buyer(s) shall
be provided with a copy thereof upon release thereof).
 
 
26

--------------------------------------------------------------------------------

 

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
Termination.  In the event that the First Closing shall not have occurred with
respect to the Buyers on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to reimburse the
Buyer(s) for the fees and expenses of Yorkville Advisors LLC described in
Section 4(g) above (other than the amounts set forth in Section 4(g)(ii)).
 
Brokerage.  The Company represents that no broker, agent, finder or other party
has been retained by it in connection with the transactions contemplated hereby
and that no other fee or commission has been agreed by the Company to be paid
for or on account of the transactions contemplated hereby.
 
No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
Limitations on Issuance of Common Stock.
 
Principal Market Regulation.  The Company shall not be obligated to issue any
shares of Common Stock upon conversion of the Notes or exercise of the Warrants
if the issuance of such shares of Common Stock would cause the Company to breach
its obligations under the rules or regulations of the American Stock Exchange
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the
applicable rules of the American Stock Exchange for issuances of Common Stock in
excess of such amount or (B) obtains a written opinion from outside counsel to
the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Buyer.  Until such approval or written opinion is
obtained, the Company shall not issue to the Buyer in the aggregate, upon
conversion or exercise or otherwise, as applicable, of Notes or Warrants, or
Commitment Shares, shares of Common Stock in an amount greater than the Exchange
Cap.
 
Stockholders Approval.  The Buyer shall provide written notice (“Exchange Cap
Notice”) to the Company if at any time the total number of shares issuable upon
full conversion of the Notes and full exercise of the Warrants would exceed the
Exchange Cap.  Within sixty (60) days of receipt of an Exchange Cap Notice, the
Company shall use its best efforts to call and hold a special meeting of the
shareholders, for the purpose of approving the transactions contemplated herein
(such affirmative approval being referred to herein as the “Stockholder
Approval”).  The Company’s Board shall recommend to the shareholders to vote in
favor of approving the transactions contemplated herein.
 


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



 
COMPANY:
 
Hyperdynamics Corporation
     
By: /s/  Kent Watts
 
Name:   Kent Watts
 
Title:     President and CEO

 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



 
BUYERS:
 
YA GLOBAL INVESTMENTS, L.P.
       
By:
Yorkville Advisors, LLC
 
Its:
Investment Manager
             
By:
/s/ Mark Angelo
 
Name:
Mark Angelo
 
Its:
Portfolio Manager


 
29

--------------------------------------------------------------------------------

 

SCHEDULE I
 
SCHEDULE OF BUYERS
 




(1)
 
(2)
   
(3)
   
(4)
   
(5)
 
(6)
 
(7)
 
(8)
Buyer
 
Subscription Amount
   
Number of
Warrant Shares
         
Legal Representative’s
Address and Facsimile
Number
   
First Closing
   
Second Closing
   
Third Closing
   
First Closing
 
Second Closing
 
Third Closing
                                       
YA Global Investments, L.P.
  $ 910,526     $ 1,089,474     $ 1,000,000       550,000  
none
    275,000  
David Gonzalez, Esq.
101 Hudson Street, Suite 3700
                                         
101 Hudson Street, Suite 3700
Jersey City, NJ  07302
                                         
Jersey City, New Jersey 07302
Attention: Mark Angelo
                                         
Telephone: (201) 985-8300
Telephone: (201) 985-8300
                                         
Facsimile: (201) 985-8266
Facsimile: (201) 985-8266
                                           
Residence:  Cayman Islands
                                           


 
30

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS:


Disclosure Schedule


Exhibit A – Form of Notes


Exhibit B – Form of Warrant


Exhibit C – Form QIB Certification
 
 
31 

--------------------------------------------------------------------------------